

117 HRES 82 IH: Raising a question of the privileges of the House.
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 82IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Ms. Wasserman Schultz (for herself, Mr. Cooper, Mr. Hastings, Ms. Clarke of New York, Mr. Huffman, Mr. Carson, Mrs. Watson Coleman, Mr. Vargas, Ms. Waters, Mr. Cohen, Mr. Malinowski, Ms. Lee of California, Ms. Williams of Georgia, Ms. Norton, Ms. Castor of Florida, Mr. Auchincloss, Ms. Meng, Mr. Peters, Mrs. Hayes, Ms. Titus, Ms. Velázquez, Mr. Moulton, Mr. Deutch, and Mr. Connolly) submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONRaising a question of the privileges of the House.Whereas the gentlewoman from Georgia, Representative Marjorie Taylor Greene, serves on the Committee on Education and Labor and the Committee on the Budget, two committees of considerable influence within the House of Representatives;Whereas clause 1 of rule XXIII of the Rules of the House of Representatives provides, A Member, Delegate, Resident Commissioner, officer, or of the House shall behave at all times in a manner that shall reflect creditably on the House.;Whereas Representative Greene’s actions and statements do not reflect the values of decency, morality, or civility, and represent a pattern of appalling behavior wholly unacceptable in the House of Representatives and the United States;Whereas Representative Greene has fomented divisions within Congress and the United States as a whole by advocating for and encouraging more extremism, violence, and sedition, making racist statements, and spreading baseless conspiracy theories;Whereas Representative Greene has consistently advocated for extremism, violence, and sedition against Members of Congress and former elected officials, specifically—(1)supporting individuals calling for the execution of Democratic leaders, including former President Barack Obama, Secretary of State Hillary Clinton, and Speaker Nancy Pelosi on social media;(2)liking a comment on social media that urged for a civil war 2.0 to begin; (3)posting on social media a photoshopped picture of herself holding a rifle alongside photos of Democratic Representatives Ilhan Omar, Alexandria Ocasio-Cortez, and Rashida Tlaib, captioned Squad’s worst nightmare;(4)as part of an effort to raise funds for her campaign, using an expletive to describe House Speaker Nancy Pelosi, writing that we’re going to kick that b—— out of Congress; and(5)liking a comment on Facebook that said, a bullet to the head would be quicker to remove House Speaker Nancy Pelosi, and another comment that said through removal or death, doesn’t matter, as long as she goes; Whereas Representative Greene has consistently made racist, anti-Semitic, and Islamaphobic statements, including—(1)saying she would feel proud to see a Confederate monument if she were Black because it symbolizes progress made since the Civil War;(2)calling George Soros, a Holocaust survivor, a Nazi himself trying to continue what was not finished; and(3)calling Black voters slaves to the Democratic Party and comparing the election of Muslim lawmakers to an Islamic invasion of the U.S. government;Whereas Representative Greene has consistently spread debunked and baseless far-right extremist conspiracy theories, including—(1)perpetuating false claims of massive voter fraud in the 2020 election, which was a direct catalyst for the insurrection at the United States Capitol on January 6, 2021;(2)spreading damaging and hurtful false claims that several deadly school shootings had been staged, including the tragedies of Sandy Hook Elementary School in Newtown, Connecticut, in 2012, and Marjory Stoneman Douglas High School in Parkland, Florida, in 2018, and confronting David Hogg, a survivor of the 2018 Parkland school shooting, calling him a coward and accusing him of being paid by George Soros, a liberal philanthropist; and(3)promoting the QAnon conspiracy theory, which claims that prominent Americans are engaged in a secret plot to control the world and exploit children, which has been deemed by the FBI to motivate some domestic extremists, wholly or in part, to engage in criminal or violent activity;Whereas the Department of Homeland Security recently issued a warning to alert the public about the growing threat of ideologically-motivated violent extremists agitated about President Biden’s inauguration and perceived grievances fueled by false narratives, and Representative Greene’s statements and actions directly sow these warnings;Whereas Representative Greene’s continued presence on the Committee of Education and Labor and the Committee on the Budget would bring disrepute to the House of Representatives and would interfere with the important business of those committees to undertake a fact-based analysis of the issues facing the American people; andWhereas Representative Greene should be immediately removed from her committee assignments in light of the aforementioned conduct she has exhibited: Now, therefore, be itThat the following named Member be, and is hereby, removed from the following standing committees of the House of Representatives:Committee on the Budget:Mrs. Greene of Georgia.Committee on Education and Labor:Mrs. Greene of Georgia.